Name: Council Regulation (EEC) No 2357/86 of 24 July 1986 amending Regulations (EEC) No 3555/80, (EEC) No 3394/85 and (EEC) No 3668/85 as regards imports into Greece of certain products originating in Malta
 Type: Regulation
 Subject Matter: Europe;  trade policy;  distributive trades
 Date Published: nan

 29 . 7. 86 Official Journal of the European Communities No L 205/9 COUNCIL REGULATION (EEC) No 2357/86 of 24 July 1986 amending Regulations (EEC) No 3555/80 , (EEC) No 3394/85 and (EEC) No 3668/85 as regards imports into Greece of certain products originating in Malta THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas the provisions of the Association Agreement have been applied by Malta in respect of Greece with effect from 2 April 1986 and consequently provision should be made for this Regulation to apply from the same date ; Whereas in accordance with Articles 180 and 367 of the Act of Accession of Spain and Portugal the Council adopted Regulation (EEC) No 449/86 of 24 February 1986 determining the arrangements to be applied by the Kingdom of Spain and the Portuguese Republic to trade with certain third countries Q ; whereas accordingly the Association Agreement and Regulation (EEC) No 3508/80, (EEC) No 3394/85 and (EEC) No 3668/85 apply to the Community as constituted on 31 December 1985. Having regard to the proposal from the Commission , Whereas the provisions governing the first stage of the Agreement establishing an Association between the Euro ­ pean Economic Community and Malta ('), including the Protocol laying down certain provisions relating to that Agreement and the additional Protocol thereto, expired on 31 December 1980 and continue to be applied unila ­ terally by Council Regulation (EEC) No 3508/80 of 22 December 1980 extending the term of validity of the arrangements applicable to trade with Malta beyond 31 December 1980 (2), as last amended by Regulation (EEC) No 3681 /85 0 ; HAS ADOPTED THIS REGULATION : Whereas in 1980, pending conclusion of the Protocol referred to in Article 118 of the Act of Accession of Greece, special arrangements for imports into Greece originating in Malta were adopted by Regulation (EEC) No 3555/80 (4) ; whereas consequently the other measures relating to imports into the Community of products origi ­ nating in Malta concerned only the Community of Nine ; Article 1 1 . In Article 1 of Regulation (EEC) No 3555/80 the word 'Malta' is hereby deleted . 2 . In the first subparagraph of Article 1 ( 1 ) of Regula ­ tion (EEC) No 3394/85 the expression 'Community of Nine' is hereby replaced by 'Community as constituted on 31 December 1985'. 3 . In Article 1 ( 1 ) of Regulation (EEC) No 3668/85 the expression 'Community of Nine' is hereby replaced by 'Community as constituted on 31 December 1985'. Whereas Malta has decided to apply in full in respect of Greece the provisions of the said Association Agreement ; whereas consequently it is necessary to make provisions for the application in Greece of Council Regulation (EEC) No 3668/85 of 20 December 1985 totally or partially suspending Common Customs Tariff duties on certain products falling within Chapters 1 to 24 of the Common Customs Tariff and originating in Malta (1986)0 an^ Council Regulation (EEC) No 3394/85 of 18 November 1985 establishing ceilings and Community surveillance of imports of certain products originating in Malta (1 986) (6), and for for the deletion from Regulation (EEC) No 3555/80 of the reference to products originating in Malta ; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 2 April 1986 . (') OJ No L 61 , 14. 3 . 1971 , p. 2 . (2) OJ No L 367, 31 . 12 . 1980, p. 86 . (3) OJ No L 351 , 28 . 12. 1985, p. 8 . (4) OJ No L 382, 31 . 12 . 1980, p. 1 . H OJ No L 354, 30 . 12 . 1985, p. 12 . (6) OJ No L 327, 6 . 12. 1985, p. 29 . 0 OJ No L 50, 28 . 2 . 1986, p. 40 . No L 205/ 10 Official Journal of the European Communities 29 . 7 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1986. For the Council The President A. CLARK